Citation Nr: 9904357	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  93-00 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
healed fracture of the right tibia, with laceration of the 
right knee and leg, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel

INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions beginning with a 
February 1992 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

In October 1994, the Board remanded the listed issues for the 
development of additional medical evidence.  That development 
having been completed, these issues are now ready for 
appellate review.

The October 1994 Board decision noted that the appellant had 
presented contentions which raised the issue of entitlement 
to a total disability rating based on individual 
unemployability.  The issue of individual unemployability can 
be adjudicated even when the schedular criteria do not meet 
minimum levels.  Cox v. Brown, 6 Vet. App. 459 (1994).  That 
issue had not been adjudicated by the RO, and it was referred 
back to the RO for appropriate action.  No action has yet 
been taken by the RO with regard to this claim.  Once again, 
it is referred back to the RO for appropriate action, 
particularly in light of the decision set out below.  


FINDINGS OF FACT

1.  Sufficient evidence to render an equitable disposition of 
this appeal has been obtained by the RO.

2.  The residuals of the right tibia disability include a 
well-healed, non-tender surgical scar, normal gait, full 
range of motion of both the right knee and right ankle, 
stable and strong ligaments, satisfactory quadriceps power, 
normal X-ray studies, and no swelling, deformity, or 
tenderness of the knee.

3.  Recent examiners have concluded that the veteran's right 
tibia disability has not resulted in any functional 
disability.  

4.  The veteran's post-traumatic stress disorder is 
manifested by flashbacks and nightmares of combat 
experiences, anhedonia, sleep disturbances, isolative 
behavior, anger outbursts, irritability, a "death wish", 
depression, exaggerated startleability, avoidance behavior, 
anxiety, difficulty concentrating,  and feelings of 
detachment from others.  A global assessment of functioning 
(GAF) of 40 has been assigned.

5.  The veteran's post-traumatic stress disorder severely 
impairs his relationships with people and his ability to 
obtain or retain employment.  It has caused occupational and 
industrial functioning which is deficient in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating 
greater than 10 percent for the residuals of a healed 
fracture of the right tibia with laceration of the right knee 
and leg have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 4.40, 4.45, 4.71a, and 
Diagnostic Code 5262 (1998). 

2.  The criteria for the assignment of a 70 percent 
disability rating for post-traumatic stress disorder have 
been approximated.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 4.7, 4.130, and Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Statutes and Regulations

The veteran has presented well grounded claims for increased 
evaluations within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the veteran's claim of possible deterioration with 
respect to these conditions since the last final decision on 
the merits is at least plausible.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to these issues have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist him as 
mandated by law.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco, 7 Vet. 
App. at 58. 

When functional loss is alleged to be due to pain on motion, 
the provisions of 38 C.F.R. §§ 4.40, and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  While the provisions of 38 C.F.R. § 4.40 do not 
require separate ratings based on pain, the Board is 
obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998), the Board has reviewed all the evidence of record 
pertaining to the history of the disabilities at issue, and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to those disabilities.  Francisco v. 
Brown, 7 Vet. App. at 58.

II.  Residuals of Healed Fracture of Right Tibia

By rating action dated in May 1971, service connection for 
the residuals of a healed fracture of the right tibia, with 
lacerations of the right knee and leg, was granted, and a 20 
percent disability rating was assigned under Diagnostic Code 
5262.  By rating decision in May 1974, the disability rating 
was reduced to 10 percent, under Diagnostic Code 5262, 
effective from August 1, 1974.  

Diagnostic Code 5262 provides ratings for impairment of the 
tibia and fibula, based upon the degree disability caused by 
malunion or nonunion.  Where there is malunion with slight 
knee or ankle disability, a 10 percent rating is assignable.  
Where there is malunion with moderate knee or ankle 
disability, a 20 percent rating is assignable.  Where there 
is malunion with marked knee or ankle disability, a 30 
percent rating is assignable, and where there is nonunion, 
with loose motion requiring a brace, the highest rating of 40 
percent is assignable.  38 C.F.R. § 4.71a, and Diagnostic 
Code 5262.

The report of the veteran's December 1997 VA examination 
noted that he complained of a 7 to 10 year history of pain 
and difficulty climbing, with a tendency to trip when walking 
for a long time, due to right leg discomfort.  The examiner 
found that the veteran had good posture, a normal heel-toe 
gait, and normal alignment of the right knee without 
swelling, deformity, tenderness, instability, or ligament 
laxity.  The quadriceps muscles were found to have sufficient 
power, and the ligaments were noted to be strong.  No 
neurological involvement was noted.  A 51/2 inch surgical scar 
was seen across the front, just above the patellar level.  It 
was well healed, with no adhesions or tenderness.  His leg 
lengths were equal, and his right ankle motion was full with 
no complaints of pain.  The range of motion of the knee was 
from 0-140 degrees.  No objective manifestations of pain on 
motion were noted.  X-ray studies were normal.  The diagnosis 
was status-post motorcycle accident injury to the right leg, 
with a well-healed fracture of the tibia, and a healed 
laceration of the right knee without any loss of function.

Upon consideration of all the evidence of record, the Board 
finds that the 10 percent disability rating currently in 
effect for the residuals of a healed fracture of the right 
tibia with lacerations of the right knee and leg, is 
appropriate, and should not be increased at this time.  
Although the veteran has voiced extensive complaints, the 
objective medical evidence of record indicates that there is 
no significant functional impairment due to the service 
connected disability.  Based on the objective evidence, the 
current level of disability due to the healed fracture and 
lacerations must be considered to be no more than slight in 
degree.  

As no medical evidence has been presented to show that there 
is any ankylosis, subluxation or recurrent instability, or 
limitation of motion of the right knee or ankle, higher 
disability ratings would not be appropriate under Diagnostic 
Codes 5256, 5257, 5260, 5261, 5270, or 5271.  38 C.F.R. 
§ 4.71a.  The evidence with regard to this matter is not so 
evenly balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.

III.  Post-Traumatic Stress Disorder

By rating decision in February 1992, the RO granted service 
connection for post-traumatic stress disorder, effective from 
November 18, 1991, the date of the veteran's claim.  A 10 
percent rating was assigned under Diagnostic Code 9411.  The 
October 1994 Board decision later changed the effective date 
to October 11, 1991 and remanded the rating issue.  The 10 
percent rating was subsequently confirmed by the RO.  

When evaluating a mental disorder, the rating agency must 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during the periods of remission.  An 
evaluation is assigned based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  The rating 
agency will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (1998)

Prior to November 7, 1996, a 100 percent disability 
evaluation could be assigned for PTSD when the attitudes of 
all of a veteran's contacts, except the most intimate, were 
so adversely affected as to result in virtual isolation in 
the community; or, when a veteran exhibited totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thoughts or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
or, when a veteran exhibited symptoms rendering the veteran 
demonstrably unable to obtain or retain employment.  A 70 
percent disability evaluation was assignable when the 
veteran's symptoms severely impaired his ability to establish 
and maintain effective or favorable relationships with 
people, and were so severe and persistent as to severely 
impair his ability to obtain or retain employment.  A 50 
percent evaluation was assignable when the post-traumatic 
stress disorder symptoms resulted in considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and resulted in such a 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce considerable industrial 
impairment.  A 30 percent evaluation was assignable when the 
post-traumatic stress disorder symptoms resulted in definite 
impairment in the ability to establish or maintain wholesome 
relationships with people, and resulted in such a reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  A 10 percent 
evaluation was assigned when the symptoms resulted in 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  38 C.F.R. § 4.132, 
Code 9411 (prior to November 7, 1996).

Effective November 7, 1996, the criteria for rating mental 
disorders, such as post-traumatic stress disorder, were 
revised.  The current formula provides that mental disorders 
resulting in total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior;  persistent danger of hurting 
self or others;  intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, 
will be assigned a 100 percent disability rating.  Mental 
disorders resulting in occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms such 
as suicidal ideation;  obsessional rituals which interfere 
with routine activities;  speech intermittently illogical, 
obscure, or irrelevant;  near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively;  impaired impulse control 
(such as unprovoked irritability with periods of violence);  
spatial disorientation;  neglect of personal appearance and 
hygiene;  difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships, will be 
assigned a 70 percent disability rating.  Mental disorders 
resulting in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect;  circumstantial, circumlocutory, or 
stereotyped speech;  panic attacks more than once a week;  
difficulty in understanding complex commands;  impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks);  impaired 
judgment;  impaired abstract thinking;  disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, will be 
assigned a 50 percent rating.  Mental disorders resulting in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events), will be 
assigned a 30 percent disability rating.  Mental disorders 
resulting in occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or;  symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130.

While the veteran's case was pending, the formula for 
evaluating post-traumatic stress disorder changed, as 
described above.  Both standards have been considered by the 
RO in evaluating the veteran's PTSD.  Therefore, in deciding 
this appeal, the Board will consider both formulas and, if 
there is a difference in outcome depending on which formula 
is used, the Board will apply the formula which will result 
in the higher disability rating for the veteran.

The veteran's first hospitalization for psychiatric reasons 
was in September and October 1988 at a VA medical facility 
for a stress recovery treatment program.  He reported heavy 
involvement in combat in Vietnam.  He complained of a two-
and-one-half year history of flashbacks, nightmares and 
depression.  He reported that he had a history of trouble 
with the law since his separation from service.  During the 
hospitalization he showed high levels of anxiety, recurrent 
periods of depression, a passive-aggressive disposition and 
avoidant and schizoid personality features.  He terminated 
from the treatment program before completion and was given an 
irregular discharge with no medication.  A diagnosis of post-
traumatic stress disorder was entered.  

In August 1991, he sought treatment with a County 
psychologist because of an emotional crisis.  During that 
contact he became agitated, hostile, and threatening.  The 
psychologist stated that he was making homicidal and suicidal 
statements and petitioned for his involuntarily commitment to 
the Caro Regional Mental Health Center, in Caro, Michigan.  
The veteran has since stated that as a result of this 
experience, he was reluctant to discuss his problems with 
other therapists because he did not want to be hurt by them 
again.  

While in the Caro Regional Mental Health Center, the veteran 
was noted to be guarded, tense and angry, with an angry and 
dysphoric mood.  He reported that he was a Vietnam veteran 
and had been treated for PTSD, although he did not believe 
that he had PTSD.  He stated that while in Vietnam he killed 
children for the pleasure of killing and the feeling of 
power, and that he could not forgive himself for doing so.  
During hospitalization he was not a management problem.  His 
anger and dysphoria improved and he agreed to outpatient 
therapy after discharge.  At discharge, the diagnoses were 
dysthymic disorder and sporadic alcohol abuse.  He was 
considered to have improved to the point where his global 
assessment of functioning (GAF) was between 65 and 70.

During a subsequent VA hospitalization in October and 
November 1991, the veteran complained of anger, pain, mood 
swings, homicidal ideation, crying spells, flashbacks, loss 
of appetite, and sleep disturbances.  It was noted that he 
had a mildly angry mood, and that his affect and mood 
appeared depressed and somewhat overly suspicious and 
hostile.  He reported he had moved from the area of his 
previous hospitalization "to avoid hurting anyone".  He 
stated he got physically violent when cornered or pushed.  He 
was observed to have an angry, glaring stare.  Despite being 
given Restoril, he was observed to have trouble sleeping.  He 
was not compliant with the recommended treatment program and 
left against medical advice with no medications.  The primary 
diagnosis was PTSD, but a diagnosis of severe major 
depressive disorder, without psychotic features, was also 
made.  

In his January 1992 statement in support of his claim, the 
veteran remarked that forcing himself to recall the incidents 
which occurred during his service in Vietnam brought on 
painful memories.  

The veteran was again hospitalized at a VA medical facility 
in April 1992.  He presented with complaints of sleep 
disturbances, nightmares, flashbacks, a history of employment 
problems since his separation from service, fatigue, 
anhedonia, isolative behavior, hallucinations, anxiety and 
depression.  It was noted that his mood was somewhat 
depressed and hostile at times, and that he had a flattened 
affect.  The Axis I diagnoses were post-traumatic stress 
disorder and dysthymia.

The claims file contains records of the veteran's VA 
outpatient treatment visits during the period from June 1992 
through June 1995.  In July 1992, the veteran presented with 
complaints of flashbacks and was noted to be tearful and 
menacing in his behavior.  In January 1993, it was noted that 
he presented with a rigid posture, constricted affect, and 
penetrating eye contact.  He reported that he felt unable to 
cope with his life situation, and was virtually homeless.  It 
was noted, however, that his animosity toward the hospital 
staff precluded his hospitalization. 

The veteran was afforded a VA examination for post-traumatic 
stress disorder in November 1996.  He reported having 
nightmares of combat, and flashbacks when exposed to diesel 
fumes.  He stated that he was easily startled by lightning, 
thunder, and fireworks.  He reported suicidal ideation, and 
reclusive behavior.  He further reported that since his 
separation from service, he had been fired from many jobs due 
to inability to get along with co-workers, and that he had 
once been jailed for disturbing the peace.   The examiner 
noted that he appeared to be struggling with handling his 
anger, and appeared dejected, morose, unhappy, and sad, 
radiating an air of gloom and doom.  The Axis I diagnosis was 
post-traumatic stress disorder, and the current GAF was 40.

The report of the veteran's December 1997 VA post-traumatic 
stress disorder examination noted that he presented with 
complaints of daily flashbacks about his Vietnam experiences, 
isolative behavior, feelings of detachment from others, very 
erratic sleep patterns, problems with anger and irritability, 
difficulty concentrating, exaggerated startleabilty, 
anhedonia, avoidance behavior, explosions of anger, and a 
death wish.  He denied having hallucinations.  It was noted 
that the veteran had not received treatment for his post-
traumatic stress disorder since 1992, and did not take 
psychotropic medication.  The examiner observed that the 
veteran appeared very anxious, and occasionally angry.  The 
veteran expressed chronic feelings of hopelessness and 
depression and when questioned, did not know any current 
events.  He reported that he had last worked regularly in 
1990, and that he had been unable to maintain regular 
employment due to his outbursts of temper and irritability.  
He further reported that he had no fixed abode.  He moved 
frequently when under stress, but sometimes stayed with his 
girlfriend.  The Axis I diagnoses were post-traumatic stress 
disorder and dysthymia.  The psychosocial and environmental 
problems listed on Axis IV included social isolation, 
unemployment, and Vietnam memories leading to severe 
stressors.  His GAF was 40, reflecting major impairment in 
several areas of functioning due to his post-traumatic stress 
disorder symptoms.

Upon consideration of all the evidence of record, the Board 
finds that the criteria for a 70 percent disability 
evaluation for post-traumatic stress disorder have been 
approximated under both the old and new criteria listed 
above.   In making its decision, the Board noted that the 
veteran's particular symptomatology and past history leading 
to a distrust of therapists, have made it difficult for him 
to relate his Vietnam experiences and emotional reactions to 
them.  Thus, it has been difficult for him to seek out and 
receive treatment for the various conditions diagnosed, 
including post-traumatic stress disorder.  The Board further 
noted that the veteran's complaints of sleep disturbances 
were confirmed by objective evidence during his VA 
hospitalization in October and November 1991.  Finally, the 
Board noted the worsening of the veteran's GAF from 65-70 to 
40 since 1991.

As the veteran has been able to maintain contact with some 
members of the community, such as his girlfriend with whom he 
occasionally stays, and as he does not exhibit psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thoughts or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, and 
panic, the Board finds that a 100 percent schedular rating 
would not be warranted under the old criteria.  38 C.F.R. 
§ 4.132, Code 9411 (prior to November 7, 1996).

Further, as the veteran does not exhibit gross impairment in 
thought processes or communication;  persistent delusions or 
hallucinations; grossly inappropriate behavior;  persistent 
danger of hurting self or others;  intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, his own 
occupation, or his own name, a 100 percent schedular rating 
would not be warranted under the new criteria.  38 C.F.R. 
§ 4.130.

Therefore, giving the veteran the benefit of the doubt as 
required under 38 U.S.C.A. § 5107, the Board finds that a 70 
percent disability rating should be assigned for the 
veteran's post-traumatic stress disorder.  As noted above, 
the question of whether the veteran is unemployable has not 
been adjudicated and requires initial consideration by the 
RO.  

In reaching its decision on the issues on appeal, the Board 
has considered the complete history of the disabilities in 
question as well as current clinical manifestations and the 
effect the disabilities may have on the earning capacity of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.16 (1998).  Where 
applicable, the functional effect of painful motion of the 
affected joints has also been considered.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).  

ORDER

Entitlement to a disability rating greater than 10 percent 
for the residuals of a healed fracture of the right tibia, 
with lacerations of the right knee and leg, is denied.

Entitlement to a 70 percent disability rating for post-
traumatic stress disorder is granted, subject to the laws and 
regulations concerning the payment of monetary benefits.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 13 -


